Citation Nr: 0305542
Decision Date: 03/24/03	Archive Date: 06/02/03

Citation Nr: 0305542	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  01-03 614	)	DATE MAR 24, 2003
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim for service connection for chronic 
obstructive pulmonary disease (COPD) (claimed as lung 
condition, shortness of breath, lightheadedness, dizziness).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel





VACATUR

The veteran had active service from July 1968 to July 1972.  

On December 10, 2002, the Board entered a final decision in 
this appeal.  By letter received at the Board on October 8, 
2002, the veteran requested a 90-day extension to submit 
additional evidence.  The veteran submitted additional 
evidence directly to the Board on December 26, 2002, within 
the requested 90-day extension.  There is no indication that 
the veteran has filed a notice of appeal with the U.S. Court 
of Appeals for Veterans Claims.  Accordingly, in order to 
assure due process, the Board will vacate the December 10, 
2002, decision in the instant appeal pursuant to 38 C.F.R. 
§ 20.904 and issue the decision that follows in its place. 


ORDER

The Board decision of December 10, 2002, in the above-
captioned appeal is vacated.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

Citation Nr: 0217806	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  01-03 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim for service connection for chronic 
obstructive pulmonary disease (COPD) (claimed as lung 
condition, shortness of breath, lightheadedness, 
dizziness).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney 
at Law


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision 
from the Department of Veterans Affairs (VA) regional 
office (RO) in Phoenix, Arizona.  


FINDINGS OF FACT

1.  All available evidence for an evaluation of the 
veteran's claims has been obtained.

2.  By rating decision in January 1999, the RO found no 
new and material evidence to reopen the claim for COPD and 
entitlement to service connection for COPD as a result of 
inservice tobacco use or nicotine dependence was denied; 
the veteran did not initiate an appeal.

3.  The evidence submitted since the January 1999 rating 
decision pertinent to the claim for service connection for 
COPD does not bear directly and substantially on the 
specific matter under consideration because it is 
cumulative and redundant; it is not, by itself or in 
combination with other evidence, so significant that it 
must be considered in order to finally decide the merits 
of the claim.


CONCLUSIONS OF LAW

1.  The January 1999 RO decision, which denied new and 
material evidence to reopen the claim for service 
connection for COPD, including as a result of inservice 
tobacco use or nicotine dependence, is final.  38 U.S.C. 
§ 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).

2.  New and material evidence has not been submitted since 
the January 1999 RO decision pertinent to the claim of 
service connection for COPD and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.104, 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
became law to clarify the duty of VA to assist claimants 
in developing evidence pertinent to their claims for 
benefits. It eliminates the prior requirement that a claim 
be well grounded before VA's duty to assist arises.  VCAA 
requires that VA make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his or her 
claim unless it is clear that no reasonable possibility 
exists that would aid in substantiating the claim.  
Upon careful review of the claims folder the Board finds 
that all required notice and development action specified 
in this new statute have been complied with during the 
pendency of the current appeal.  Specifically, the Board 
finds that the February 2001 Statement of the Case (SOC) 
and the October 1999 letter provided to the veteran, 
specifically satisfy the requirement at § 5103A of VCAA in 
that they clearly notify him of the evidence necessary to 
substantiate his claim.  The Board also notes that veteran 
has had the opportunity to submit evidence and argument in 
support of his appeal.  He did not indicate the existence 
of any outstanding Federal government record that could 
substantiate his claim.  Nor did he identify any other 
records that could substantiate his claim.  Since the RO 
has secured a complete record, the requirement under the 
VCAA that the RO advise the claimant of how 
responsibilities in developing the record are divided has 
been satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the RO has secured a complete record and has 
also provided all required notice and assistance to the 
veteran, the Board finds that there is no prejudice in 
proceeding with the claim at this time.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification 
thereof; otherwise, the determination becomes final and is 
not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that 
in order to reopen a previously and finally disallowed 
claim there must be 'new and material evidence presented 
or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  

If new and material evidence has been received with 
respect to a claim, which has become final, then the claim 
is reopened and decided on a de novo basis.  38 U.S.C.A. 
§ 5108.  

The Board notes that new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a 
previously denied claim. 66 Fed. Reg. at 45,630 (codified 
as amended at 38 C.F.R. §§ 3.156(a), 3.159(c) (2002). 
However, those specific provisions are applicable only to 
claims filed on or after August 29, 2001. 66 Fed. Reg. at 
45,620.  The veteran submitted his claim prior to August 
2001.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

Service connection for lung disease (COPD) was initially 
denied by the RO in September 1990.  The veteran did not 
file a timely appeal from that action.. Consequently, the 
September 1990 decision became final.  As a result, 
service connection for COPD may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication. 38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (2001); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).

In January 1998, the veteran submitted a claim seeking 
service connection for COPD secondary to smoking/nicotine 
dependence.  He alleged that his smoking began in 1968.  
It should be noted that, as this claim was submitted in 
January 1998, the prohibitions against an award of 
benefits found at 38 U.S.C.A. § 1103 were not applicable 
to this claim.

In Ashford v. Brown, 10 Vet. App. 120 (1997), the United 
States Court of Appeals for Veterans Claims (Court) 
addressed a situation in which a claimant, following final 
denials of claims of service connection for a lung 
condition that the claimant had attributed to different 
lung diseases, filed a claim for lung disability on the 
basis of exposure to asbestos in service, an etiological 
theory he had not previously asserted.  The Court held 
that the appellant's claim that service connection was 
warranted for his current lung disability on the basis of 
exposure to asbestos was not a separate and distinct 
disability claim, but rather was a claim that had been 
denied when service connection was previously denied for 
any lung disability.  The Court therefore concluded that 
the appellant was required to submit new and material 
evidence to reopen his claim for service connection for 
lung disability due to asbestos exposure. Ashford, 10 Vet. 
App. at 122-125.  However, the RO both considered whether 
there was new and material evidence to reopen the prior 
denial for service connection for COPD and considered the 
veteran's claims for COPD as a result of inservice tobacco 
use and nicotine dependence on a de novo basis and denied 
the claims.  The veteran did not file a timely appeal with 
the January 1999 rating action which denied the alternate 
basis for service connection.  

The Board must therefore consider the question of whether 
new and material evidence has been received to reopen the 
claim for COPD on any basis.  This question goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that 
regard is irrelevant.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted. See also 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131  (West 1991 & Supp. 2002).  In order to show a 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2002).  If chronicity in 
service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Claims for service connection of a disability or cause of 
death on the basis that such disability or death is 
attributable to the use of tobacco products during a 
veteran's period of active service have been effectively 
prohibited under 38 U.S.C. § 1103 (West 1991 & Supp. 
2002).  This legislation, however, only applies to claims 
filed after June 9, 1998.  In this instance, the veteran's 
initial claim was submitted prior to June 9, 1998, and, 
accordingly, was considered by the RO in the January 1999 
decision.

Historically, the veteran filed a claim for service 
connection for lung disease in June 1990, which was denied 
by rating decision dated in September 1990.  The January 
1999 rating decision denied the veteran's request to 
reopen his claim for service connection for COPD because 
the newly submitted evidence did not objectively 
demonstrate that COPD was acquired during service or was 
present following service.  The veteran failed to provide 
evidence of a relationship between tobacco use or nicotine 
dependence in service and his COPD.  

At the time of the September 1990 and January 1999 rating 
decisions, the record included copies of service medical 
records, which reflect that the veteran complained of a 
hacking cough and reported considerable smoking.  The 
separation examination report indicates he complained of 
excessive shortness of breath; upon examination, his lungs 
were clear to auscultation.  The examiner concluded that 
the veteran's reference to shortness of breath referred to 
rapid breathing on exercise and was not considered 
significant.  The record also included VA examinations 
from November 1972 and July 1990, and VA outpatient 
records from April 1992 to June 1994.  The November 1972 
examination report reflects complaints of shortness of 
breath on exertion over the last year or two.  The 
examining physician found that the shortness of breath was 
consistent with the patient who smokes and not consistent 
with any significant disease processes.  The July 1990 VA 
examination report indicates that the veteran smoked three 
packs of cigarettes a day and needed to be checked for 
dyspnea with exertional activities, which he claimed to 
have had since service.  The diagnostic impression was 
dyspnea on exertion probably representing COPD secondary 
to tobacco use.  VA outpatient record showed one complaint 
for shortness of breath in November 1992.

The evidence added since the January 1999 rating decision 
includes:  (1) VA outpatient records from November 1989 to 
November 1998, November to December 1999, February 2000 
and (2) a February 2000 VA examination pursuant to a claim 
for nonservice connected pension.  VA outpatient records 
show no complaint for shortness of breath.  Pulmonary 
function analysis, accomplished in February 2000, 
demonstrated a moderate obstructive lung defect and airway 
obstruction.   

The February 2000 VA examination report reveals a medical 
history that includes shortness of breath during various 
activities, chronic cough, occasional wheezing at night, 
and smoking cigarettes since age 19, as many as three 
packs per day.  The veteran reported that he currently 
smokes two packs a day.   He denied use of inhalers or 
other medication for breathing and denied having undergone 
any breathing tests.  Examination revealed a normal chest 
in general appearance with some limit of respiratory 
excursions and the diaphragms did not move well by 
percussion.  There was slight hyper resonance on 
percussion, but none in the precordium.  Breath sounds 
were reduced at the lung bases.  Posteriorly, there were 
no rales, wheezes, or rhonchi heard.  Anteriorly, there 
were diffuse expiratory wheezes and some prolongation of 
the expiratory phase.  There was no clubbing or edema.  
The impression was COPD.

For the limited purpose of determining whether new and 
material evidence has been submitted in the instant case, 
the Board will assume that the evidence submitted by and 
on behalf of the claimant must be presumed to be credible.  
King v. Brown, 5 Vet. App. 19 (1993).

A review of the record reflects that at the time of the 
January 1999 rating decision, there was evidence that the 
veteran had smoked two to three packs of cigarettes per 
day since he was in service.  The evidence showed a 
diagnosis of COPD in July 1990 and complaints of shortness 
of breath.  In the January 1999 rating action, the RO 
found that there was no new and material evidence to 
reopen the claim for service connection for COPD and also 
denied service connection for pulmonary disease related to 
tobacco use and nicotine dependence.  The veteran did not 
file a timely appeal.  Subsequently, additional records 
were obtained by the RO.  The additional VA examination 
and outpatient records do not show any additional 
pertinent information; these records do not provide any 
evidence that the veteran had a respiratory condition in 
service or that his current respiratory illness is linked 
to service, or that it is linked to nicotine dependence or 
tobacco use in service.  The records merely confirm a 
continuing diagnosis of COPD and shows continuing 
complaints of shortness of breath.  Therefore, the newly 
submitted evidence is merely cumulative, adding nothing 
that bears directly on the issue of service connection for 
COPD.  Accordingly, the Board finds that no new and 
material evidence has been submitted to reopen the claim 
of service connection for COPD, including as a result of 
tobacco use or nicotine dependence during military 
service.



ORDER

New and material evidence, not having been received to 
reopen the veteran's claim of service connection for COPD 
is not reopened.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



 

